Citation Nr: 1719273	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-49 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hands.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the knees.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the elbows.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

5.  Entitlement to service connection for arthritis of the shoulders.

6.  Entitlement to service connection for a disability manifested by swelling of the hands and feet.

7.  Entitlement to service connection for bipolar disorder.
8.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

9.  Entitlement to an initial rating in excess of 30 percent for specified trauma and stressor related disorder, with posttraumatic disorder like symptoms.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical strain.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a quadriceps strain, left leg.

13.  Entitlement to service connection for a right hip disability.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for a right hamstring and leg condition.

16.  Entitlement to service connection for bilateral visual impairment.

17.  Entitlement to service connection for right hand carpal tunnel syndrome.

18.  Entitlement to service connection for elevated hypercholesterolemia.

19.  Entitlement to service connection for tinnitus.

20.  Entitlement to service connection for chronic sore throat and pain.

21.  Entitlement to service connection for lung pain, hyalinizing granuloma.

22.  Entitlement to service connection for irregular heart rate. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1978 to August 1994.  He is in receipt of a Combat Infantryman Badge and an Air Assault Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, December 2015, and January 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that the issues of entitlement to service connection for arthritis of the hands, knees, elbows, and entitlement to service connection for a low back disability, were previously denied in a final September 1997 rating decision.  Additionally, the issues of entitlement to service connection for a left hip disability, a cervical strain, and quadriceps strain left leg, were previously denied in a final November 1994 rating decision.  Although the RO indicated that it was reopening these claims, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With respect to the issues of entitlement to service connection for a right hip disability, sinusitis, a right hamstring and leg condition, bilateral visual impairment, right hand carpal tunnel syndrome, elevated hypercholesterolemia, tinnitus, chronic sore throat, lung pain hyalinizing granuloma, and irregular heart rate, the Board notes that these issues were initially denied in a February 2015 rating decision.  However, in August 2015, the Veteran submitted additional argument and evidence in support of these claims.  The RO continued to deny these claims in a January 2016 rating decision, and the Veteran submitted his notice of disagreement that same month (within one year of the initial February 2015 rating decision).  The Board finds that because new and material evidence was received within one year of the February 2015 rating decision, the February 2015 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for arthritis of the hands, knees, elbows, shoulders, a low back disability, and a disability manifested by swelling of the hands and feet; entitlement to a compensable rating for bilateral sensorineural hearing loss; entitlement to an initial rating in excess of 30 percent for specified trauma and stressor related disorder, with posttraumatic disorder like symptoms; whether new and material evidence has been received to reopen claims of entitlement to service connection for a left hip disability, a cervical strain, and quadriceps strain left leg; and entitlement to service connection for a right hip disability, sinusitis, a right hamstring and leg condition, bilateral visual impairment, right hand carpal tunnel syndrome, elevated hypercholesterolemia, tinnitus, chronic sore throat, lung pain hyalinizing granuloma, and irregular heart rate, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An unappealed November 1994 rating decision denied entitlement to service connection for arthritis of the hands based on the determination that this condition was not shown by the available medical evidence.  An unappealed September 1997 rating decision denied entitlement to service connection for arthritis of the hands based on the determination that the evidence submitted was not new and material.

2.  New evidence received since the September 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for arthritis of the hands.

3.  An unappealed November 1994 rating decision denied entitlement to service connection for arthritis of the knees based on the determination that this condition was not shown by the available medical evidence and the injuries to the knees in service were acute conditions that cleared with treatment leaving no residual disability.  An unappealed September 1997 rating decision denied entitlement to service connection for arthritis of the knees based on the determination that the evidence submitted was not new and material.

4.  New evidence received since the September 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for arthritis of the knees.

5.  An unappealed November 1994 rating decision denied entitlement to service connection for arthritis of the elbows based on the determination that this condition was not shown by the available medical evidence.  An unappealed September 1997 rating decision denied entitlement to service connection for arthritis of the elbows based on the determination that the evidence submitted was not new and material.

6.  New evidence received since the September 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for arthritis of the elbows.

7.  An unappealed November 1994 rating decision denied entitlement to service connection for a low back disability based on the determination that the back injury in service was an acute condition that cleared with treatment leaving no residual disability.  An unappealed September 1997 rating decision denied entitlement to service connection for a low back disability based on the determination that the evidence submitted was not new and material.

8.  New evidence received since the September 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability.

9.  In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for bipolar disorder, is requested.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied the claim of service connection for arthritis of the hands, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence received since the September 1997 rating decision is new and material, and the claim for entitlement to service connection for arthritis of the hands is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 1997 rating decision, which denied the claim of service connection for arthritis of the knees, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

4.  The additional evidence received since the September 1997 rating decision is new and material, and the claim for entitlement to service connection for arthritis of the knees is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The September 1997 rating decision, which denied the claim of service connection for arthritis of the elbows, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

6.  The additional evidence received since the September 1997 rating decision is new and material, and the claim for entitlement to service connection for arthritis of the elbows is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The September 1997 rating decision, which denied the claim of service connection for a low back disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

8.  The additional evidence received since the September 1997 rating decision is new and material, and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The criteria for withdrawal of the issue of entitlement to service connection for bipolar disorder, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in his October 2016 Travel Board hearing, has withdrawn the appeal of entitlement to service connection for bipolar disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in November 1994 denying entitlement to service connection for arthritis of the hands, knees, and elbows based on the determination that these conditions were not shown by the available medical evidence.  The November 1994 rating decision also denied entitlement to service connection for a low back disability based on the determination that the back injury in service was an acute condition that cleared with treatment leaving no residual disability.  The Veteran was notified of the November 1994 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision and no new and material evidence was received within one year of the notice.  Therefore, the November 1994 decision became final.  In October 1996, the Veteran filed a claim to reopen entitlement to service connection for arthritis of the hands, knees, and elbows, and entitlement to service connection for a low back disability.  In a September 1997 rating decision, the RO denied to reopen service connection for arthritis of the hands, knees, and elbows, and entitlement to service connection for a low back disability, based on a finding that the evidence submitted was not new and material.  The Veteran was notified of the September 1997 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision and no new and material evidence was received within one year of the notice.  Therefore, the September 1997 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In June 2008, the Veteran filed a claim to reopen the issues of entitlement to service connection for arthritis of the hands, knees, and elbows, and entitlement to service connection for a low back disability.  In a January 2009 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for arthritis of the hands, knees, and elbows, and entitlement to service connection for a low back disability.  The Veteran has appealed this rating decision.  

At the time of the last final rating decision in September 1997, whereby the RO denied entitlement to service connection for arthritis of the hands, knees, and elbows, and entitlement to service connection for a low back disability, the evidence consisted of the Veteran's service treatment records; VA outpatient treatment reports from June 1996 to March 1997; notices of failure to report for VA examinations dated in October 1994, January 1997, and April 1997; and the Veteran's lay statements.  The service treatment records showed that the Veteran was involved in a motor vehicle accident in January 1994 and complained of low back and left knee pain.  He was diagnosed with lumbar musculoskeletal pain and left knee contusion.  The service treatment records also revealed complaints regarding the right knee, hands, shoulders, and left elbow.  The VA treatment records showed complaints of arthritis, low back pain and left hand pain, with no specific diagnoses rendered.  The Veteran failed to report for VA examinations scheduled in October 1994, January 1997, and April 1997.  

The additional evidence presented since the last final denial in September 1997 includes additional VA treatment records, the Veteran's October 2016 Travel Board hearing testimony, and the Veteran's lay statements in support of his claims.  The VA treatment records revealed diagnoses pertaining to the Veteran's claimed disabilities.  A VA treatment record in August 2003 noted that the Veteran was having symptoms of asymmetrical arthralgias of the bilateral hands.  Moreover, an electromyography dated in June 2008 revealed a diagnosis of mild right carpal tunnel syndrome and left peroneal neuropathy.  A magnetic resonance imaging (MRI) of the lumbar spine dated in July 2008 revealed minimal degenerative changes.  A VA treatment record in June 2011 noted degenerative disc disease of the back and possible periarthritis of shoulder.  A VA treatment record dated in January 2013 noted degenerative disc disease of the back and possible osteoarthritis of the knees.  The June 2011 and January 2013 physicians indicated that most of the Veteran's joint complaints were chronic and related to previous injuries.  In his October 2016 Travel Board hearing, the Veteran testified that a medical doctor informed him that he had arthritis of the hands, knees, and elbows.  He also provided more information regarding the circumstances of his service and the etiology of his claimed disabilities.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in September 1997, and it raises a reasonable possibility of substantiating the claims.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for arthritis of the hands, knees, and elbows, and entitlement to service connection for a low back disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the hands is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the knees is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the elbows is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for bipolar disorder is dismissed.


REMAND

At the outset, the Board notes that in his October 2016 Travel Board hearing, the Veteran indicated regular VA treatment at the Huntsville VA medical center (VAMC) every three months for all of his claimed disabilities.  The Veteran also testified that he received treatment for his claimed low back disability in 2013 from the Tower Center VA in Anniston, Alabama.  The AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claims, to specifically include the records identified by the Veteran in his October 2016 hearing testimony.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  
Next, at his October 2016 Travel Board hearing, the Veteran testified that following a motor vehicle accident in January 1994, he received private chiropractic treatment for approximately eight months in 1994 for his claimed low back disability.  The Board notes that in a Report of Medical History dated in April 1994, the Veteran noted that he received treatment following the January 1994 motor vehicle accident from Dr. Stephen Bailey at the St. Bethlehem Chiropractor Clinic.  In his appeal on a VA Form 9 dated in December 2010, the Veteran indicated that he saw a civilian chiropractor for his low back pain with contusions between January 1994 and September 1994 following the January 1994 motor vehicle accident.  It does not appear that the RO has attempted to obtain these records.  As these treatment records may be relevant to the claim for entitlement to service connection for a low back disability, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  

In his October 2016 Travel Board hearing, the Veteran described his duties and circumstances of service that might have produced the wear and tear to contribute to his claimed arthritis disabilities, to include his swelling of the hands and feet.  He described numerous air assault jumps (over 200) with heavy equipment on his back.  The Board finds the Veteran's reports credible, as the Veteran is in receipt of an Air Assault Badge.  He also indicated that he performed long road marches on a quarterly basis throughout his military service with heavy equipment and mortars on his back.  The Veteran indicated further that his arthritis could be related to cold weather injuries during his nine years of service in Germany.  The Veteran also reported that in January 1994, he was involved in a motor vehicle accident in which he injured his back.

With respect to his claimed arthritis of the hands, to include a disability manifested by hand and foot swelling, in a service treatment record dated in August 1993, the Veteran complained of right hand pain for one month.  He noted increased pain, numbness, and a tingling sensation during a road march that day.  He indicated that he was unsure how he hurt his hand, but he was unable to do push-ups or make a fist.  Physical examination revealed slight swelling and lack of strength in the hand.  The assessment was unknown, right wrist referred pain, and right brachial plexus.  In a Report of Medical History dated in April 1994, the Veteran reported swollen or painful joints, arthritis, and foot trouble.   

Post-service, in a VA Persian Gulf Screening dated in October 1996, the Veteran reported back problems and arthritis.  In a VA social work note dated in January 1997, the program coordinator noted that the Veteran presented with arthritis, which "may be related to his service in the Gulf." A VA treatment record in August 2003 noted that the Veteran was having symptoms of asymmetrical arthralgias of the bilateral hands.  Moreover, an electromyography dated in June 2008 revealed a diagnosis of mild right carpal tunnel syndrome and left peroneal neuropathy.  A VA treatment record dated in 2008 noted complaints of swelling of the hands and feet, diagnosed as due to a combination of the Veteran's medications and drinking too much alcohol, with a recommendation to stop drinking.  In June 2011 and January 2013, VA physicians indicated that most of the Veteran's joint complaints were chronic and related to previous injuries.  In his October 2016 Travel Board hearing, the Veteran testified that a medical doctor informed him that he had arthritis of the hands, knees, and elbows.  

With respect to the claimed arthritis of the knees, in a service treatment record dated in September 1979, the Veteran complained of right knee pain for the past two years.  He stated the pain was sharp and occurred in both knees.  He stated that a civilian doctor told him five years ago that he needed an operation on his right knee but he refused.  In March 1983, the Veteran complained of pain in the right knee for the past day.  He indicated that he had this problem prior.  On examination, there was slight swelling, discoloration, and tenderness to the touch.  The assessment was muscle strain.  In September 1990, the Veteran complained of pain in his right knee for the past two weeks.  He stated that he drove somewhere and his knee got "locked up."  He denied a history of chronic knee pain.  The assessment was right knee pain and crepitus.  In November 1991, the Veteran complained of right knee pain for one day.  He reported a history of problems.  He indicated his knee had been "locking up."  On examination, there was tenderness to palpation of the medial aspect of the anterior portion and the lateral aspect of the posterior portion of the right knee.  In December 1991, the Veteran complained of right knee pain that reoccurred the day prior after a road march.  The diagnosis was right knee discomfort (leg strain).  The assessment was rule out meniscal symptoms, now resolved.  A subsequent service treatment record revealed complaints of left knee pain status post motor vehicle accident two days ago.  He reported that he was sitting in an intersection when one car hit him in the left side driver door, and another car hit him in the rear.  Inspection of the left knee revealed edema.  The assessment was left knee contusion.  In a Report of Medical History dated in April 1994, the Veteran reported "trick" or locked knee and arthritis.   

Post-service VA treatment records revealed complaints of chronic joint pain.  In a VA Persian Gulf Screening dated in October 1996, the Veteran reported back problems and arthritis.  In a VA social work note dated in January 1997, the program coordinator noted that the Veteran presented with arthritis, which "may be related to his service in the Gulf." A VA treatment record dated in January 2013 noted possible osteoarthritis of the knees.  In June 2011 and January 2013, VA physicians indicated that most of the Veteran's joint complaints were chronic and related to previous injuries.  In his October 2016 Travel Board hearing, the Veteran testified that a medical doctor informed him that he had arthritis of the hands, knees, and elbows.  

With respect to the claimed arthritis of the elbows, in a service treatment record dated in January 1992, the Veteran complained of pain and stiffness in his left elbow lasting up to three days.  X-ray imaging to rule out arthritis did not show any significant abnormality.  In a Report of Medical History dated in April 1994, the Veteran reported painful or "trick" shoulder or elbow and arthritis.   Post-service VA treatment records revealed complaints of chronic joint pain.  In a VA Persian Gulf Screening dated in October 1996, the Veteran reported back problems and arthritis.  In a VA social work note dated in January 1997, the program coordinator noted that the Veteran presented with arthritis, which "may be related to his service in the Gulf."  In June 2011 and January 2013, VA physicians indicated that most of the Veteran's joint complaints were chronic and related to previous injuries.  In his October 2016 Travel Board hearing, the Veteran testified that a medical doctor informed him that he had arthritis of the hands, knees, and elbows.  

With respect to the claimed arthritis of the shoulders, in a service treatment record dated in December 1990, the Veteran complained of pain in the right shoulder for the past two days.  He stated his complaints started after PT Wednesday morning.  The assessment was musculoskeletal discomfort.  In a Report of Medical History dated in April 1994, the Veteran reported bilateral shoulder pain and painful or "trick" shoulder or elbow and arthritis.  Post-service VA treatment records revealed complaints of chronic joint pain.  In a VA Persian Gulf Screening dated in October 1996, the Veteran reported back problems and arthritis.  In a VA social work note dated in January 1997, the program coordinator noted that the Veteran presented with arthritis, which "may be related to his service in the Gulf." A VA treatment record in June 2011 noted possible periarthritis of shoulder.  In June 2011 and January 2013, VA physicians indicated that most of the Veteran's joint complaints were chronic and related to previous injuries.  In his October 2016 Travel Board hearing, the Veteran testified that a medical doctor informed him that he had arthritis of the hands, knees, and elbows.  

With respect to the claimed low back disability, in a service treatment record dated in December 1990, the Veteran complained of pain in the back for the past two days.  He stated his complaints started after PT Wednesday morning.  The assessment was musculoskeletal discomfort.  In May 1992, the Veteran complained of back pains for a week from riding in an automobile and picking up a heavy bag, which exacerbated the pain.  The assessment was musculoskeletal low back pain, mild.  In an undated service treatment record, the Veteran reported back pain status post a motor vehicle accident one week prior where he was struck from the left side.  He complained of dull pain, intermittently in the left lumbar and scapular area.  The assessment was low back pain with contusions and abrasions.  In a subsequent record, the Veteran complained of lower back pain status post motor vehicle accident two days ago.  He reported that he was sitting in an intersection when one car hit him in the left side driver door, and another car hit him in the rear.  The assessment was lumbar musculoskeletal strain.  In a Report of Medical History dated in April 1994, the Veteran reported recurrent back pain.  

Post-service, the Veteran consistently complained of low back pain from the motor vehicle accident in 1994.  In a VA Persian Gulf Screening dated in October 1996, the Veteran reported back problems and arthritis.  In a Persian Gulf Veterans database dated in January 1997, the Veteran complained of chronic back pain from an automobile accident in 1994.  Examination was essentially normal.  The right hip was higher than the left hip, and the Veteran complained of low back pain on extension of the right leg.  In a VA treatment record dated in September 1999, the Veteran reported a history of back pain from a car accident in 1994.  An MRI of the lumbar spine dated in July 2008 revealed minimal degenerative changes.  A VA treatment record in June 2011 noted degenerative disc disease of the back.  A VA treatment record dated in January 2013 noted degenerative disc disease of the back.  The June 2011 and January 2013 physicians indicated that most of the Veteran's joint complaints were chronic and related to previous injuries.  

The Board observes that the Veteran has not yet been afforded VA examinations with etiology opinions for these claimed disabilities.  In light of the foregoing and under the duty to assist, VA examinations with etiology opinions are necessary to determine whether the Veteran has arthritis of the hands, knees, elbows, and shoulders, and/or a current disability manifested by hand and foot swelling, and whether any currently diagnosed arthritis of the hands, knees, elbows, and shoulders, low back disability, and disability manifested by hand and foot swelling, is related to the Veteran's active duty service.

Manlincon Issues

In a December 2015 rating decision, the RO granted entitlement to service connection for specified trauma and stressor related disorder, with posttraumatic disorder like symptoms, and assigned a 30 percent evaluation.  In a January 2016 rating decision, the RO denied entitlement to a compensable rating for bilateral sensorineural hearing loss, and continued the previous denials of entitlement to service connection for a left hip disability, a right hip disability, sinusitis, a cervical strain, a right hamstring and leg condition, quadriceps strain left leg, bilateral visual impairment, right hand carpal tunnel syndrome, elevated hypercholesterolemia, tinnitus, chronic sore throat, lung pain hyalinizing granuloma, and irregular heart rate.  In January 2016, the Veteran filed Notices of Disagreement with respect to these issues.  As the Veteran has not been issued a Statement of the Case (SOC), a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA and private treatment records relevant to Veteran's claimed disabilities.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated him for his claimed disabilities, to specifically include the private chiropractic treatment records for his back injury from January 1994 to September 1994 he referenced in his October 2016 hearing testimony (perhaps Dr. Bailey at St. Bethlehem Chiropractic Clinic.  Obtain any relevant VA treatment records, to include any records from the Tower Center VA in Anniston, Alabama dated in 2013 pertaining to the Veteran's claimed low back disability, and any records from the Huntsville VAMC dated from November 2016 to the present.

2. After the above development has been completed to the extent possible, the Veteran should then be afforded VA examinations, with appropriate examiner(s), to determine the nature and etiology of his claimed arthritis of the hands, knees, elbows, and shoulders, low back disability, and disability manifested by swelling of the hands and feet.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		Identify any current disabilities of the 
		hands, knees, elbows, shoulders, and back, to 
		include arthritis or a disability manifested by
hand and foot swelling.

Hands

		Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any currently diagnosed 
		disability of the hands, to include arthritis or 
		carpal tunnel syndrome, is etiologically related 
		to the Veteran's active service, to include from 
		air assault jumps, long marches, or cold 
		weather injuries.

		In rendering the requested opinion, the examiner 
		should discuss the August 1993 service treatment 
		record in which the Veteran complained of hand pain 
		for one month.

Knees

Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any currently diagnosed 
		arthritis of the knees is etiologically related to 
		the Veteran's active service, to include from 
		air assault jumps, long marches, cold 
		weather injuries, or the January 1994 motor
vehicle accident.

In rendering the requested opinion, the examiner 
should discuss the Veteran's in-service complaints of right knee pain in September 1979, March 1983, September 1991, November 1991, December 1991, his injury to the left knee in the January 1994 motor vehicle accident, and his reports of a "trick" or locked knee in his April 1994 Report of Medical History.

Elbows

Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any currently diagnosed 
		arthritis of the elbows is etiologically related to 
		the Veteran's active service, to include from 
		air assault jumps, long marches, or cold 
		weather injuries.

In rendering the requested opinion, the examiner 
should discuss the Veteran's complaints of left elbow pain in January 1992 and his reports of a "trick" or locked elbow in his April 1994 Report of Medical History.

Shoulders

Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any currently diagnosed 
		arthritis of the shoulders is etiologically related 
		to the Veteran's active service, to include from 
		air assault jumps, long marches, or cold 
		weather injuries.

In rendering the requested opinion, the examiner 
should discuss the Veteran's complaints of right shoulder pain in December 1990 and his reports of bilateral shoulder pain in his April 1994 Report of Medical History.

Low Back Disability

Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any currently diagnosed 
		low back disability is etiologically related to
the Veteran's active service to include from 
		air assault jumps, long marches, cold 
		weather injuries, or the January 1994 motor
vehicle accident.

In rendering the requested opinion, the examiner 
should discuss the Veteran's complaints of low back pain in December 1990, May 1992, and following the January 1994 motor vehicle accident.  The examiner should also address the Veteran's reports of recurrent back pain on his April 1994 Report of Medical History.

Disability Manifested by Hand and Foot Swelling

Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any currently diagnosed 
		disability manifested by hand and foot swelling
      is etiologically related to the Veteran's active 
      service, to include from air assault jumps, long 
      marches, or cold weather injuries.

		In rendering the requested opinion, the examiner 
		should discuss the August 1993 service treatment 
		record in which the Veteran complained of hand pain 
		for one month.  The examiner should also address the 
		April 1994 Report of Medical History in which the 
		Veteran reported swollen or painful joints and foot 
		trouble.

		The examiner should set forth the complete rationale 
		for all opinions expressed and conclusions reached.  
		All tests and studies deemed necessary should be 
		conducted, to include x-ray imaging.

		If the examiner cannot provide an opinion, the 
		examiner must affirm that all procurable and 
		assembled data was fully considered and a detailed 
		rationale must be provided for why an opinion cannot 
		be rendered.

3.   A Statement of the Case should be issued for the 
	claims for entitlement to a compensable rating for 
	bilateral sensorineural hearing loss; entitlement to an
   initial rating in excess of 30 percent for specified 
   trauma and stressor related disorder, with 
   posttraumatic disorder like symptoms; whether new 
   and material evidence has been received to reopen the 
   claims of entitlement to service connection for a left 
   hip disability, a cervical strain, and quadriceps strain
   left leg; and entitlement to service connection for a 
   right hip disability, sinusitis, a right hamstring and leg 
   condition, bilateral visual impairment, right hand 
   carpal tunnel syndrome, elevated 
   hypercholesterolemia, tinnitus, chronic sore throat, 
   lung pain hyalinizing granuloma, and irregular heart 
   rate.  The Veteran is advised that the Board will only 
   exercise appellate jurisdiction over his claims if he 
   perfects a timely appeal.

4.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


